*17ORDER
The Office of Attorney Ethics having reported to the Court that LEE JASPER ROGERS, of RED BANK, who was admitted to the bar of this State in 1981, has failed to comply with the payment schedule ordered by the Court on June 22, 1998, under which respondent was to reimburse the Lawyers’ Fund for Client Protection and pay costs assessed by the Disciplinary Review Board, and good cause appearing;
It is ORDERED that LEE JASPER ROGERS be temporarily suspended from the practice of law effective May 9, 1999, and until further Order of the Court; provided, however, that this Order shall be vacated automatically if, prior to the effective date of the suspension, the Lawyers’ Fund for Client Protection and the Disciplinary Review Board report that payment currently due each ($410 to the Fund and $200 to the Disciplinary Oversight Committee) has been made; and it is further
ORDERED that no application for reinstatement.be submitted by respondent until respondent is current with the payments ordered by the Court on June 22,1998; and it is further
ORDERED that any future failure of respondent to comply wit the Order of June 22, 1998, shall result in respondent’s immediate temporary suspension from practice without further notice; and it is further '
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that LEE JASPER ROGERS be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20.